Order entered October 18, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00126-CR

                          SHAWN BRIAN TIMMONS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F18-48186-J

                                          ORDER
       Before the Court is appellant’s October 11, 2019 motion for extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief filed as of the date of this order.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE